Citation Nr: 0825102	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a Video Conference hearing held in 
May 2002.  A transcript of the hearing has been associated 
with the claims file.  In October 2007, the Board informed 
the veteran that the Veterans Law Judge that conducted his 
May 2002 hearing was no longer employed at the Board.  The 
veteran was told he had a right to request a new hearing.  
However, the veteran did not do so.

In March 2005 the Board denied the veteran's claims.  In July 
2007 the United States Court of Appeals for Veterans Claims 
remanded the case to the Board.  The Board subsequently 
remanded the veteran's case to the RO in January 2008.


FINDINGS OF FACT

1.  There is no evidence of a current right ankle disability 
due to disease or injury.

2.  A bilateral foot disorder was not manifest in service and 
is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Right ankle disability, due to pathology (disease or 
injury) was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in November 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was informed of what the evidence needed to show in order to 
substantiate his service connection claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the claims at issue are being denied herein, no 
effective date or rating will be assigned, so any deficiency 
in this notice is considered harmless error.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records indicate that the veteran complained 
of bilateral heel pain in March 1980.  The diagnosis was 
bilateral calcaneus contusions, resolving.  In June 1981, the 
veteran was treated for a swollen left foot.  The diagnosis 
was cellulitis of the left foot, resolving.  A service 
medical record dated later in June 1981 indicated that the 
veteran was being seen for a cellulitis follow-up.  The 
examination was noted to be normal and the physician 
indicated that the veteran's cellulitis had resolved.  Upon 
separation, the veteran's feet and lower extremities were 
normal on examination in February 1984.  In a signed 
statement dated the same day, the veteran denied a medical 
history of foot trouble and bone, joint, or other deformity.  
It was noted by the physician that the veteran had no 
significant medical history.

A July 1986 VA treatment note indicated that the veteran 
reported falling by a pool two weeks prior and injuring his 
left foot on a tile.  An area of tenderness was noted on the 
left foot.  The diagnosis was cellulitis.

A March 2001 VA examination report noted that the veteran's 
service medical records were not available for review.  The 
veteran reported twisting his right ankle in 1982.  He 
indicated he has not sought treatment for his right ankle 
since service.  When asked about his bilateral foot 
complaints, the veteran reported that he did not recall 
having injuries to his feet.  An x-ray of the right ankle was 
interpreted as being normal.  The diagnosis was history of 
right ankle injury.  No diagnosis was made with regard to the 
feet.  The examiner noted that "based on [his] medical 
evaluation, and in the absence of any controverting medical 
evidence, it appears as though [the veteran] has long-
standing right ankle pain dating back to his service dates."

A March 2002 private x-ray of the right ankle was interpreted 
as being normal.

An April 2002 letter from the veteran's private podiatrist 
noted that the veteran complained of pain in his feet.  The 
podiatrist stated that the veteran related his complaints to 
an injury sustained during service.  The diagnosis was 
tendonitis, exostosis, and chronic ankle pain.  He noted that 
the veteran related that his symptoms began during service.  
The podiatrist noted that this was believable, but without 
any previous medical records available for review "it would 
be difficult to say with certainty that the symptoms that 
[the veteran] is experiencing are due to an injury that was 
sustained [during service]."

The veteran testified before a Veterans Law Judge at a 
videoconference hearing held in May 2002.  The veteran 
testified that he was seeking service connection for chronic 
ankle pain and cellulitis.  He stated that when he was on his 
feet for too long they started to swell.  He indicated that 
the pain would start in the Achilles tendon and then move to 
his feet.  The veteran reported that he continued to have the 
problems he had with pain and swelling in service after 
service.

A December 2002 VA examination report noted that the examiner 
reviewed the veteran's claims folder and service medical 
records.  The examiner specifically noted that he reviewed 
the veteran's service medical records at the examination.  He 
also indicated that he had reviewed the April 2002 letter 
from the veteran's private podiatrist.  The veteran stated 
that he sought treatment from the VA on two occasions after 
discharge, in 1984 and 1986.  He noted that he did not seek 
treatment again until going to his private podiatrist in 
April 2002.  The examiner noted diagnoses of a history of 
right ankle and bilateral foot pain.  The examiner stated 
that there was "insufficient evidence in the medical records 
to establish a causal relationship between the difficulties 
in service and the current complaints of difficulty with 
regard to the right ankle and both feet."  The examiner 
noted that the lapse in treatment of almost twenty years 
combined with the lack of documentation of chronic problems 
were factors in his opinion.

A July 2004 VA outpatient record indicates the veteran 
complained of bilateral ankle pain.  He indicated he injured 
them in boot camp in 1980.  He had been treated for Achilles 
tendinitis.  The assessment was ankle pain.

A September 2004 VA treatment note reflects that joint pain 
in the ankle and foot was on the veteran's problem list.  A 
diagnosis of degenerative joint disease in both ankles, 
secondary to wear and tear, was noted.  There is no 
indication that x-rays were taken at that time, or prior to 
this appointment.

In March 2008, the veteran underwent VA examination.  He 
complained of intermittent pain with prolonged standing on 
the right ankle.  He could walk three or four blocks before 
his feet started to swell, and he would have pain in his feet 
and ankles.  He complained of popping and catching of his 
right ankle but no giving way.  The veteran indicated that he 
had continuous problems with his feet since being in service.  
There was no history of injury to the feet.

On examination, the veteran had a normal foot and normal 
arches.  There were no calluses or abnormal skin changes.  
His heels were vertical.  He had a normal gait.  He was 
neurovascularly sensory intact.  The veteran had some mild 
tenderness at the insertion of the posterior tibial tendon on 
the left foot and some retrocalcaneal tenderness posterior 
calcaneal area on the right.  There was no plantar fascia 
tenderness.

Examination of the ankle revealed it was neurovascularly 
sensory intact.  It was stable to inversion and eversion.  
There was a negative drawer sign.  Range of motion was normal 
for dorsiflexion and slightly limited for plantar flexion.  
X-rays of both feet showed a very slight hallux valgus 
deformity on the left.  Joint spaces were intact.  There was 
a very minute linear calcification of the posterior calcaneus 
of the left foot, which could be consistent with tendonitis.  
There was no soft tissue swelling.  The ankle joints were 
well maintained.  There was no evidence of fracture or 
dislocation.  The x-rays of the ankle were unremarkable.

The impression was that the veteran had evidence of some mild 
posterior tibial tendon dysfunction in the left foot and 
retro Achilles tendonitis on the right.  He had  a completely 
normal examination and normal x-rays of the ankle.

The examiner completely reviewed all of the service medical 
records, private medical records, and VA medical records.  
The examiner opined that the veteran had complaints of right 
ankle pain.  However, he had a completely normal examination 
of the right ankle and normal x-rays of the right ankle.  It 
was not service-connected or aggravated by service.  He had 
the previously listed diagnoses of the bilateral feet.  The 
examiner opined that it was less likely as not that the 
current foot problems were associated with any injury 
sustained while on active duty from 1980 to 1984.

With regard to the veteran's claim regarding his right ankle, 
the veteran complained of pain in his right ankle and 
demonstrated some limited motion on examination in March 
2008.  He also complained of popping and catching at that 
time.  However, service connection can only be awarded for a 
disability that results from a disease or injury incurred in 
or aggravated by service.  Therefore, there must be some 
underlying pathology for the veteran's complaints of right 
ankle pain and limited motion.  The evidence of record shows 
that there is not.

The evidence shows that x-rays of the veteran's right ankle 
were normal, as shown in March 2001, March 2002, and March 
2008.  All competent evidence of record shows the veteran has 
no underlying pathology for his right ankle pain and limited 
motion.  Basic entitlement to disability compensation derives 
from two statutes, both found in title 38, sections 1110 and 
1131--the former relating to wartime disability compensation 
and the latter relating to peacetime disability compensation.  
Both statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran 
to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  In the absence of an 
identified disease or injury, service connection may not be 
granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. 
Cir. 2001).  

Furthermore, the veteran has presented no competent evidence 
of a nexus between his current complaints and the claimed in-
service injury.  The March 2001 VA examiner's statement that 
the veteran had long-standing right ankle pain dating to 
service is unsupported by the evidence of record.  While this 
was based on the veteran's contention that he injured his 
ankle in service, the service medical records show he was 
never treated for a right ankle injury, his right ankle was 
normal upon separation, and the veteran denied a medical 
history of this injury in a signed statement executed upon 
separation.  Therefore, his later description of this injury, 
first given only when seeking service connection for this 
disability, is not credible when seen in light of the other 
evidence of record.  Thus, the March 2001 VA examiner's 
statement, since it is based on these statements by the 
veteran, is also not credible.

The Board notes the VA outpatient treatment record dated in 
September 2004 that shows a diagnosis of degenerative joint 
disease of the right ankle.  However, no x-rays were taken at 
that time.  Ankle pain was noted on the veteran's list of 
medical problems.  Thus, in light of all x-ray reports 
showing a normal right ankle, dated both before and after 
this document, the Board finds that this notation of 
degenerative joint disease of the right ankle is not 
adequately supported and does not establish the presence of 
underlying pathology (disease or injury) of the right ankle.

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran has right ankle pain that 
is due to pathology (disease or injury) that was incurred in 
service.  Gilbert v. Derwinski, supra.

With regard to the veteran's claim for a foot disorder, the 
Board notes the veteran was treated for cellulitis while in 
service.  However, it was shown that this disorder resolved, 
and the veteran's feet were normal upon separation.  At that 
time, in a signed document, the veteran denied a history of 
foot problems.  A July 1986 VA record shows the veteran 
sought treatment when he injured his left foot post-service.  
At the time he sought that treatment, he gave no history of 
having been treated for foot trouble while in service or 
since separation.

The veteran stated during subsequent examinations that he 
recalled no injuries to his feet.  He only stated that he has 
had pain since service.  Therefore, although the veteran was 
treated for a foot disorder in service, the evidence shows 
this diagnosis of cellulitis resolved, and the veteran's feet 
were normal upon separation.  In addition, his current 
diagnoses of tendonitis and tibial tendon dysfunction with 
slight hallux valgus, are shown to be unrelated to his active 
service.  The veteran's April 2002 private physician 
indicated that the veteran's current problems were consistent 
with his description during service but it was difficult to 
say with certainty when the disorder began.  A December 2002 
VA examiner then stated there was insufficient evidence to 
establish a relationship.  Having determined that these two 
opinions were not sufficient to render a decision on the 
veteran's claim, VA scheduled him for an examination in March 
2008.  That examiner thoroughly reviewed the veteran's claims 
file and determined that his current foot diagnoses were less 
likely than not related to his active service.  This 
examination report provides a clear opinion, whereas the 
other two are speculative.  Thus, the Board finds that this 
opinion is competent and probative, and service connection is 
not warranted for a bilateral foot disorder.

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran has a bilateral foot 
disorder that was incurred in service.  Gilbert v. Derwinski, 
supra.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


